EVERETT, Chief Judge
(concurring in the result):
As the lead opinion points out, “Whether an adjudication by one of the several states is a conviction is a matter of state law.” 29 MJ 174, 175 See United States v. Hughes, 26 MJ 119 (CMA 1988). A South Carolina statute provides that “entry of any plea of guilty, the forfeiture of any bail posted or the plea of nolo contendere for” driving “under the influence of intoxicating liquor, drugs or narcotics shall have the same effect as a conviction after trial” for certain purposes. South Carolina Code Annotated § 56-5-2960 (emphasis added). See also § 56-5-2970 (Reports to [State Highway] Department of convictions, certain pleas and bail forfeitures). On the other hand, as noted in the lead opinion, for some purposes the forfeiture of bail is not treated as a conviction. See Samuel v. Mouzon, 282 S.C. 616, 320 S.E.2d 482, 485 (1984). Moreover, appellate government counsel’s brief concedes:
While perhaps common sense would imply it, our research failed to turn up anything that suggested the South Carolina statutory scheme treated a forfeiture of bond for a violation of this provision [§ 56-5-2930] as the equivalent of a conviction after trial.
Although I am persuaded that, under South Carolina law, a forfeiture of bail for some purposes has “the same effect as a conviction after trial,” I still am unconvinced that it constitutes a “conviction” within the contemplation of RCM 1001(a)(1)(A)(iii), Manual for Courts-Martial, United States, 1984. Therefore, I conclude that the two traffic tickets were inadmissible; however, I agree that the error was harmless. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).